

116 HR 6970 IH: Prevent Restrictions On Volunteers’ Incomes During Emergencies Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6970IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. DesJarlais introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prevent States from receiving Federal financial assistance if such States tax the income of an out-of-State volunteer providing assistance during a disaster or emergency, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Prevent Restrictions On Volunteers’ Incomes During Emergencies Act or the PROVIDE Act. (b)FindingsThe Congress finds that—(1)volunteers are essential during national disasters and emergencies;(2)in times of these disasters and emergencies, residents from one State may aid those in a different State and provide necessary assistance;(3)assistance from across State lines may continue for many weeks or months; and(4)therefore, it is in the interest of Congress to ensure that those who volunteer in a State in which they do not reside are not burdened by an unfair income tax.2.Ineligibility for Federal financial assistance for jurisdictions that tax volunteers during an emergencyBeginning with fiscal year 2020, any State or local government which taxes the income of an out-of-State individual that has traveled to such State for the purpose of volunteering or otherwise providing assistance in response to a Federally declared disaster or emergency during the emergency period shall be ineligible to receive Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code).3.DefinitionsIn this Act:(1)Emergency periodThe term emergency period means the period of time in which a Federally declared disaster or emergency is in effect. (2)Federally declared disaster or emergencyThe term Federally declared disaster or emergency means any disaster or emergency declared by the President of the United States or the Secretary of Health and Human Services in accordance with Federal law.(3)Local governmentThe term local government means a county, city, town, village, or other general purpose political subdivision, instrumentality, or authority of a State.(4)StateThe term State means each of the 50 States and the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and Indian Tribes.